Appeal by the respondent in the above action from the taxation of costs and disbursements against respondent made by the clerk of the supreme court.
There is no question raised by respondent as to the fact that appellants are the prevailing party within the meaning of 2 Mason Minn. St. 1927, § 9486.
Respondent, however, contends that the case falls within the meaning of 2 Mason Minn. St. 1927, § 9482, which provides that in actions prosecuted or defended by trustee costs and disbursements shall be chargeable to the trust estate unless the court directs them to be charged against the trustee personally because of mismanagement *Page 572 
or bad faith. This statute has no application. This is not an action prosecuted or defended by the trustee within the meaning of this statute. Rather it is a special proceeding brought by the trustee asking allowance of his account and for discharge, and it is concluded by a final order. See In re Rosenfeldt,184 Minn. 303, 238 N.W. 687. It is settled that costs may be taxed by the supreme court in favor of the prevailing party upon an appeal from the final order in such proceedings. In re Petition of Schaller, 193 Minn. 604, 615, 259 N.W. 529, 826. For these reasons we find no error in the taxation of costs and disbursements against respondent.
There is no merit to the claim of the respondent that the rate charged for printing the record was excessive. Moreover, there are no affidavits supporting the claim that the charges made were excessive. Therefore, were the charges excessive, we could not consider this objection as a basis of appeal from the taxation of costs and disbursements. Hefferen v. N. P. R. Co.45 Minn. 471, 48 N.W. 1, 526.
Neither is there any basis for respondent's contention that unnecessary material was contained in the record. We do not consider that any matters included in the record were improper. With reference to the tabular exhibits, they were originally expressly made a part of respondent's petition to resign the trust. Therefore they became a part of the pleadings and were proper matters to be included in the record on an appeal from the court's order in such proceedings.
Clerk's taxation of costs affirmed. *Page 573